                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF SOUTH CAROLINA
                                  BEAUFORT DIVISION

    Thomas Sessions,                                    Civil Action No. 9:18-cv-2804-CMC

                             Plaintiff,
                  vs.                                                 ORDER

    John Doe, Director       and    Jane   Doe,
    Classification Worker,

                             Defendants.

         This matter is before the court on Plaintiff’s Complaint filed October 17, 2018. ECF No.

1. In accordance with 28 U.S.C. § 636(b) and Local Civil Rule 73.02 (B)(2), D.S.C., this matter

was referred to United States Magistrate Judge Bristow Marchant for pre-trial proceedings and a

Report and Recommendation (“Report”) on dispositive issues.

         On June 18, 2019, the Magistrate Judge entered an Order noting the deadlines in the

Scheduling Order had expired and giving the parties 20 days in which to file dispositive motions.

ECF No. 21. Defendant John Doe thereafter filed a motion for summary judgment. ECF No. 30.1

Because Plaintiff is proceeding pro se, the Magistrate Judge entered orders pursuant to Roseboro

v. Garrison, 528 F.2d 309 (4th Cir. 1975), advising him of the importance of the motion and the

need to file an adequate response. ECF No. 31. Plaintiff did not respond. Thereafter, the

Magistrate Judge issued a Report recommending this action be dismissed for failure to prosecute.

ECF No. 33. However, if Plaintiff responded to the Report and notified the court he wished to




1
  The summons issued for Defendant Jane Doe, classification worker, was returned unexecuted by
the South Carolina Department of Corrections Office of General Counsel because the “Defendant
could not be identified.” ECF No. 17.
continue with the case, the Clerk was directed to vacate the Report and return it to the Magistrate

Judge for a determination on the summary judgment motion. Id. The Magistrate Judge advised

Plaintiff of the procedures and requirements for filing objections to the Report and the serious

consequences if he failed to do so. Although the copy of the Report mailed to Plaintiff has not

been returned to the court, Plaintiff has not filed objections and the time for doing so has passed.

        The Magistrate Judge makes only a recommendation to this court. The recommendation

has no presumptive weight, and the responsibility to make a final determination remains with the

court. See Mathews v. Weber, 423 U.S. 261 (1976). The court is charged with making a de novo

determination of any portion of the Report of the Magistrate Judge to which a specific objection

is made. The court may accept, reject, or modify, in whole or in part, the recommendation made

by the Magistrate Judge or recommit the matter to the Magistrate Judge with instructions. See 28

U.S.C. § 636(b). The court reviews the Report only for clear error in the absence of an objection.

See Diamond v. Colonial Life & Accident Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005) (stating that

“in the absence of a timely filed objection, a district court need not conduct a de novo review, but

instead must only satisfy itself that there is no clear error on the face of the record in order to accept

the recommendation.”) (citation omitted).

        After a review of the record, the applicable law, and the Report and Recommendation of

the Magistrate Judge, the court finds no clear error and agrees with the Report’s recommendation

this matter should be dismissed. Accordingly, the court adopts the Report by reference in this

Order. As Plaintiff was specifically warned of the possibility of dismissal if he did not respond to

the Magistrate Judge’s Order, this action is hereby dismissed without prejudice pursuant to Fed.
                                                    2
R. Civ. P. 41(b). See also Ballard v. Carlson, 882 F.2d 93, 95 (4th Cir. 1989) (“The Federal Rules

of Civil Procedure recognize that courts must have the authority to control litigation before them,

and this authority includes the power to order dismissal of an action for failure to comply with

court orders.”).

       IT IS SO ORDERED.

                                                            s/Cameron McGowan Currie
                                                            CAMERON MCGOWAN CURRIE
                                                            Senior United States District Judge
Columbia, South Carolina
November 18, 2019




                                                3
